
	
		I
		112th CONGRESS
		1st Session
		H. R. 3097
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Goodlatte (for
			 himself, Mr. Costa,
			 Mr. Cardoza,
			 Mr. Matheson,
			 Mr. Womack,
			 Mr. Harris,
			 Mr. Moran,
			 Mr. Crawford,
			 Mr. Wittman,
			 Mrs. Ellmers,
			 Mr. Cuellar,
			 Mr. McIntyre,
			 Mr. Hurt, Mr. Rooney, Mr.
			 McClintock, Mr. Welch,
			 Mr. Graves of Georgia,
			 Mr. Griffin of Arkansas,
			 Mr. Simpson,
			 Mr. Boren,
			 Mr. Nunnelee,
			 Mr. Ross of Arkansas,
			 Mr. Baca, Mr. Pitts, Mr.
			 Butterfield, Mr. Barrow,
			 and Mr. Griffith of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To partially waive the renewable fuel standard when corn
		  inventories are low.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Flexibility
			 Act.
		2.Partial
			 WaiverParagraph (7) of
			 section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended by adding
			 the following at the end thereof:
			
				(G)Consideration of
				Corn Inventories
					(i)Determinations
				regarding corn stocks-to-use ratioNot later than August 1 and the end of
				November each year, the Administrator shall determine and publish the United
				States corn stocks-to-use ratio for the current crop year—
						(I)in consultation
				with the Secretary of Agriculture; and
						(II)based on the most
				recent publication of the World Agricultural Supply and Demand Estimate or
				other similar authoritative estimate issued by the Secretary of
				Agriculture.
						(ii)WaiverBased on the Administrator’s most recent
				determination under clause (i), the Administrator shall waive the requirements
				of paragraph (2) by reducing the national quantity of renewable fuel otherwise
				required for a period in accordance with the following table:
						
							
								
									U.S. Corn Stocks-to-Use Ratio for the
						Current Crop Year (percent)Reduction in national quantity
						of renewable fuel required
									
								
								
									Above 10.0No adjustment
									
									10.0–7.510 percent reduction
									
									7.49–6.015 percent reduction
									
									5.99–5.025 percent reduction
									
									Below 5.050 percent reduction.
									
								
							
						
					(iii)DurationA
				waiver granted under clause (ii)—
						(I)based on a
				determination required by clause (i) to be made by the end of November, shall
				be effective for the following calendar year; and
						(II)based on a
				determination required by clause (i) to be made by August 1, shall take effect
				30 days from the date of publication of the determination and shall (in place
				of the waiver under subclause (I)) be effective for the remainder of such
				calendar year.
						(iv)Adjustment of
				renewable fuel obligationUpon granting any waiver under clause
				(ii) reducing the national quantity of renewable fuel required for a period to
				which paragraph (3) applies, the Administrator shall adjust the renewable fuel
				obligation determined under paragraph (3) in proportion to such
				reduction.
					(v)No effect on
				required volume of advanced biofuelA waiver granted under this
				subparagraph reducing the national quantity of renewable fuel required for a
				period shall not affect the volume of advanced biofuel required under paragraph
				(2). The Administrator shall not allow any volume of conventional biofuel to be
				used to satisfy the requirement for advanced biofuel under paragraph
				(2).
					(vi)PublicationThe
				Administrator shall publish each waiver under clause (ii) in the Federal
				Register, including an explanation of the basis for the
				waiver.
					.
		
